Citation Nr: 1414333	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  13-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating  higher than 50 percent for posttraumatic stress disorder (PTSD) prior to August 2013.

2.  Entitlement to a rating higher than 70 percent after August 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from April 1966 to April 1969, which included one year of service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision issued in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and assigned an initial 30 percent rating.

In a July 2013 rating decision, the RO increased the Veteran's rating for PTSD from 30 percent to 50 percent, effective in June 2010, the date of receipt of his claim to reopen service connection for PTSD.  

In a September 2013 rating decision, the RO increased the Veteran's rating for PTSD from 50 percent to 70 percent, effective in August 2013, the date he underwent his most recent VA PTSD examination.  

In May 2013, the Veteran asserted that he is unemployable due to his PTSD, thereby implicitly raising a claim for entitlement to a TDIU as part and parcel of his underlying increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In both a rating decision and supplemental statement of the case issued in September 3013, the RO denied entitlement to a TDIU.

In March 2014, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Throughout the rating period, the Veteran's PTSD has not been productive of total social and occupational impairment.

3.  As of June 2012, the Veteran was unable to maintain employment due to his PTSD.


CONCLUSIONS OF LAW

1.  Prior to August 2013, the criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2013).

2.  After August 2013, the criteria for a rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2013).

3.  As of June 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With regard to the Veteran's claim for entitlement to a TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, any related error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With regard to the Veteran's claims for an increased rating for his PTSD, the Veteran's claims for higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and any additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records and VA medical treatment records have been obtained; the Veteran did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA PTSD examinations were conducted in November 2011 and August 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination reports reflect the findings of relevant clinical examinations, which provide a sufficient basis for rating the Veteran's service-connected PTSD.   

There is no indication in the record that any additional evidence, relevant to the increased rating claims, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only  highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score ranging from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  
An examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Veteran's VA treatment records reflect that in July 2010, the Veteran resumed VA mental health treatment, after a lapse in treatment since November 2008.  At this time, a PTSD screen was positive, and the Veteran reported experiencing panic attacks only rarely and that he was living with a female companion and teaching at a private high school.  The Veteran denied experiencing any suicidal ideation.  

In August 2010, the Veteran participated in a psychotherapy session, during which he was casually dressed and demonstrated appropriate speech and affect.  He reported experiencing frequent anxiety attacks that do not occur in any regular pattern.

In September 2010, the Veteran reported that he has been crying frequently for the past five years, with recent increased emotional episodes at his place of employment.  He reported crying at night and experiencing nightmares, as well as frequent panic attacks.

In October 2010, the Veteran participated in a psychotherapy session, during which he was neatly groomed and demonstrated appropriate speech and affect.  He reported experiencing panic attacks more frequently, and experiencing more emotional stress despite improvements in his life, such as his employment in a teaching job that he enjoys and his involvement in a "good" relationship with his girlfriend.

In November 2010, the Veteran was assessed as neatly groomed and demonstrating appropriate speech and affect.  He reported using a prescription anti-anxiety medication to treat his panic attacks, and stated that he was still struggling with issues of self-esteem.

In January 2011, the Veteran was assessed as neatly groomed and demonstrating appropriate speech and affect.  He reported feeling optimistic about his current employment setting, as his supervisors and peers were supportive.  However, the Veteran reported that he was still experiencing episodes of tearfulness and continued to struggle with issues relating to his lack of self-esteem.  

In March 2011, the Veteran was assessed as neatly groomed and demonstrating appropriate speech and affect.  He reported being anxious when required to interact with males, but being comfortable in his current work situation, which is predominantly female.  He reported using a prescription anti-anxiety medication to treat his episodes of acute anxiety, but stated that these episodes did not occur frequently.

In April 2011, the Veteran was assessed as neatly groomed and demonstrating appropriate speech and affect.  He reported that he was unable to attend psychotherapy sessions more frequently due to his work schedule, and stated that he had been working for this employer, in what he characterized as a supportive work environment, for two years.  The Veteran reported that recently he had been experiencing increased anxiety, triggered by filing a service connection claim for PTSD, as the process had caused him to remember and relive some of his traumatic experiences.  He reported experiencing general distrust of others, especially of authority figures, as a result of his traumatic experiences.  

In September 2011, the Veteran was neatly groomed and demonstrated appropriate speech and affect.  He reported experiencing daily crying episodes, and general feelings of low self-esteem and inadequacy.  He reported that he was still using an anti-anxiety medication to treat his episodes of increased anxiety, and he reported experiencing a sleep impairment.

In November 2011, the Veteran underwent a VA PTSD examination, at which time the Veteran reported his in-service stressors, as well as his current symptoms of discomfort around males, although reporting good relationships with several females, including his current significant other, with whom he resides, and a close relationship with his sister.  The Veteran was tearful during the examination and reported experiencing significant anxiety for three days leading up to the examination, and stated that during periods of increased anxiety, he is tremulous and perspires excessively.  The Veteran was fully oriented, casually dressed, with a mobile/somewhat labile affect, and no evidence of hallucinations or delusions.  His thought content was somewhat circumstantial and tangential.  

The VA examiner diagnosed the Veteran with service-related PTSD and a concurrent dysthymic disorder, and assigned a related GAF score of 60.  The examiner opined that the Veteran's psychiatric symptoms created occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In December 2011, the Veteran was neatly groomed and demonstrated appropriate speech and affect.  He reported experiencing increased anxiety triggered by his recent VA examination, in which he had to recount his traumatic in-service experiences, and that as a result of this experience, he had been experiencing a decreased appetite and ability to sleep.  He reported becoming tearful during the examination, and he became tearful during this treatment session, as well.  He reported having to take his anti-anxiety medication more frequently as the result of his increased anxiety.  

In February 2012, the Veteran was again neatly groomed and demonstrated appropriate speech and affect.  He reported feeling validated by his recent grant of service connection for PTSD, but nevertheless experiencing frequent tearful episodes.  He further reported continuing to experience difficulty and increased anxiety when interacting with authority figures, and as a result, he is considering retiring from his current employment.  He reported using his anti-anxiety medication frequently, and ensuring that he carries the medication with him at all times.

In March 2012, the Veteran was neatly groomed and demonstrated appropriate speech and affect.  He reported that he would be retiring from his job in June, and expressed satisfaction that he had been able to maintain this employment for a length of time, despite encountering stressors in his work environment.  He further reported continuing to experience a sleep impairment. 

In May 2012, the Veteran was neatly groomed and demonstrated appropriate speech and affect.  He reported that he had recently recognized a pattern in his employment history, in which he is only able to maintain employment with a certain employer for a maximum of three years, at which time he is inevitably assigned more responsibilities, and the additional responsibilities and resulting increased supervision become too stressful for him, thereby forcing him to resign.  The Veteran was tearful during the session, and he reported continuing to experience a sleep impairment.

In August 2012, the Veteran was neatly groomed and demonstrated appropriate speech and a sad affect, and was periodically tearful during his psychotherapy session.  He reported that he experiences significant anxiety in certain public settings or in settings that trigger his fear of being controlled.  For example, he experienced anxiety when trying to join a fitness center as a venue for exercising during his retirement.  Due to anxiety caused by males in authoritative positions in that setting, he determined that he would not be able to function in that environment.  He further reported continuing to experience panic attacks.

In October 2012, the Veteran was neatly groomed and demonstrated appropriate speech and affect.  He became tearful when discussing the plight of other veterans, and he reported feeling inadequacy as a father due to his inability to provide more income for his daughters during their formative years, despite reassurances from his daughters that he was a good father.  He reported that he held 22 full-time jobs during his working career.

In November 2012, the Veteran was neatly groomed, demonstrated appropriate speech and affect, and was intermittently tearful.  He reported successfully attending a college football game, as he was able to deal with the crowds of people, but stated that he had experienced two panic attacks since his last treatment session.  

In December 2012, the Veteran underwent a psychiatric evaluation, at which time he reported experiencing extreme anxiety triggered by exposure to large groups and interaction with males.  On mental status examination, the Veteran was well-groomed and demonstrated restless psychomotor activity and a cooperative, interested, frank attitude.  His speech was both loud and emotional, and his mood was guilty and self-contemplative, with an appropriate and guilty affect.  He reported experiencing nightmares and flashbacks.  His thought flow was spontaneous, logical, goal-directed, rambling, and easily distractible, but he demonstrated no abnormality of thought content, and denied any suicidal ideation or homicidal ideation.  He demonstrated both fair insight and judgment.  

In February 2013, the Veteran reported experiencing a depressed mood and tearfulness several times each week, and stated that his recently prescribed medication had caused extreme sleepiness.  On mental status examination, the Veteran was assessed as appropriately groomed, with restless psychomotor activity, a frank attitude, rapid and emotional speech, a depressed and expansive mood, and an appropriate affect.  The Veteran demonstrated a tangential and rambling thought flow, but no abnormal thought content.  The Veteran denied both suicidal and homicidal ideation, and both his insight and judgment were assessed as poor.

During a psychotherapy session later in February 2013, the Veteran reported continuing to experience anxiety in crowds of people, panic attacks, and episodes of tremulousness and weakness.  The Veteran reported experiencing enjoyment and some satisfaction from his intermittent part-time (volunteer) employment as a high school game scoreboard keeper.

In March 2013, the Veteran was neatly groomed, demonstrated an appropriate affect, and was less tearful than usual.  He reported enjoying volunteering at a local hospital and at his former place of employment, a private high school.  He reported having a good relationship with his girlfriend, but stated his need to continue to limit his exposure to certain social settings that trigger his panic attacks.

In May 2013, the Veteran underwent a medication management consultation, at which time he reported continuing to experience panic attacks, hypervigilance, impaired concentration,  and crowd avoidance. On mental status examination, the Veteran was assessed as having a well-groomed appearance, restless psychomotor activity, and a cooperative, attentive, interested attitude.  The Veteran demonstrated relevant, rapid, and emotional speech; a depressed and anxious mood; and a depressed and anxious affect.  The Veteran reported experiencing nightmares.  His thought flow was spontaneous, goal-directed, and easily distractible, but he demonstrated no abnormality of thought content.  He denied experiencing either suicidal or homicidal ideation, and he demonstrated fair judgment and insight.  The treating psychiatrist assigned a GAF score of 52.

In May 2013, the Veteran's treating VA psychiatrist authored a letter in which he stated that the Veteran is unable to successfully maintain employment due to his PTSD symptoms, including debilitating panic attacks, which he experiences approximately twice per week, hypervigilance, emotional lability, avoidance (particularly with men), paranoia, suicidal thoughts, and a decreased ability to focus and concentrate.  The psychiatrist further stated that based on his perception of the Veteran, whom he stated he had come to know quite well, he believed that the Veteran would indeed work and maintain employment if he was able to do so. 

Later in May 2013, the Veteran participated in a psychotherapy session, during which he demonstrated an appropriate affect, was neatly groomed, and was less tearful than usual.  He reported that his antidepressant medication was helping his symptoms, but that he still experiences frequent crying spells and that is increased anxiety is still triggered by certain situations, such as crowds, feeling controlled, and men in uniform.  He reported continuing to volunteer once per week and stated that he was looking forward to visiting his daughters and grandchildren this summer.  

In July 2013, the Veteran was assessed and identified as a suitable candidate for a male sexual trauma group therapy program.

Later in July 2013, the Veteran participated in a psychotherapy session, at which time he was well-groomed with an appropriate, less tearful, affect.  He reported that he was able to share the nature of his PTSD stressors with his children.  He reported feeling anxious about an upcoming visit with his girlfriend's family.

In August 2013, the Veteran underwent a second VA PTSD examination, which was conducted by the same VA examiner who examined the Veteran in November 2011.   During the examination, the Veteran was tearful on six to eight occasions, which he characterized as a manifestation of his anxiety.  Moreover, he demonstrated a tremor when completing the examination questionnaire.  The Veteran was able, however, to smile and laugh several times during the examination, and he denied having any suicidal or homicidal ideation.  He was fully-oriented, and his thought process were somewhat tangential and circumstantial.  His concentration and long-term memory were intact, but his short term memory appeared to be mildly impaired.  The examiner characterized the Veteran's PTSD symptoms as producing occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 50.  

In March 2014, the Veteran participated in a Board hearing, during which he reported that he ceased working in June 2012 due to his PTSD symptoms, including experiencing significant anxiety while working and frequent panic attacks.

Throughout the rating period, the Veteran's PTSD has caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, the rating criteria for a 70 percent evaluation.  

The Veteran has consistently demonstrated significant anxiety and frequently experiences panic attacks, both of which have affected his ability to work.  While the Veteran was able to maintain employment for a two-year period during the pendency of this appeal, he experienced significant anxiety while working, causing him to frequently take anti-anxiety medications during the work-day.  Moreover, the anxiety caused by his employment eventually became too great, causing him to cease working in June 2012.  

Likewise, the Veteran has experienced a significant social impairment manifesting as an inability to interact with males.  He reports having no male friends, being able to work only in situations in which his co-workers are predominantly female, and experiencing debilitating discomfort when forced to interact with males in social settings, such as when attempting to join a fitness center.  

The Veteran has also demonstrated psychiatric symptoms indicating a significant psychiatric impairment, namely rapid, emotional and loud speech; tangential and circumstantial thought processes; an impaired short-term memory; restless psychomotor activity; and fair to poor insight and judgment.  The Veteran is frequently tearful and often tremulous.  The Veteran's GAF scores recorded throughout the rating period were recorded as 50, 52, and 60, thereby reflecting moderate to serious symptoms, which are consistent with the assignment of a 70 percent evaluation.

The Veteran has not, however, demonstrated PTSD symptoms equating to total occupational and social impairment.  The Veteran was able to maintain full-time employment until June 2012, and his employment ended volitionally, not by termination.  The Veteran has also maintained a good relationship with his female family members and companions, including his girlfriend, with whom he resides; his adult daughters; and his sister.  Furthermore, the Veteran has consistently been assessed as neatly groomed and fully oriented; he has not reported experiencing any delusions or hallucinations; he has not demonstrated any grossly inappropriate behavior; and he has consistently denied any active suicidal or homicidal ideation.  

The assignment of a 70 percent schedular rating throughout the rating period is warranted.



Extraschedular Consideration

The evidence shows that the Veteran's service-connected PTSD results in significant anxiety and related social and occupational impairments; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD disability is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

Unemployability Determination

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more  and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

The Veteran's sole service-connected disability, PTSD, is evaluated as 70 percent disabling, thereby rendering him schedularly eligible for TDIU consideration.  

The Veteran has reported that he is currently unemployed, as he ceased working in June 2012 due to the PTSD symptoms of anxiety and distrust of authority figures resulting in a generalized fear of being controlled.  Since that time, the Veteran has engaged in volunteer work only.  Thus, the Veteran is deemed unemployed for VA purposes.

The Veteran's treating VA psychiatrist stated that the Veteran's PTSD symptoms render him unemployable, despite his sincere desire to engage in gainful employment.  The opinion is consistent with the other evidence of record, including the Veteran's significant PTSD symptomatology; his work history of obtaining and leaving 22 full time jobs; and his recognition that once his tenure in a particular position warrants the assignment of increased responsibilities, his resulting PTSD-related anxiety causes him to leave the position.

The criteria for a TDIU, effective June 2012, the month the Veteran ceased working, have been met, and the assignment of a TDIU is warranted.


ORDER

Prior to August 2013, a 70 percent rating for PTSD is granted.

From August 2013, a rating higher than 70 percent for PTSD is denied.

As of June 2012, a TDIU is granted.  



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


